Gilchrist, J.
It may not be necessary to determine the exact terms and conditions of the defendants’ liability upon their covenant to indemnify the plaintiff and save him harmless in all respects from his covenants in the lease named in the case. They have expressly agreed to pay all the rents that the plaintiff' had agreed to pay, and to dischai’ge all his liabilities. This they have not done, and the moment that they failed to pay such rents falling due, this action lay against them at the plaintiff’s suit. Fish v. Dana, 10 Mass. 46; Orofoot v. Moore, 4 Vermont 209.
The measure of damages is the sum that the defendants agreed to pay, with interest. That the plaintiff has been subjected to the inconvenience and expense of a suit in consequence of the defendants’ omission to keep his engagement to pay this money, can not be shown to increase his claim for damages.
Upon the covenant or agreement to indemnify, the plaintiff can not recover the costs, because they have been occasioned by other parties, and have not grown out of *261the covenants in the case. The attaching creditors who defended are bound to see them paid.
There must be judgment on the verdict for $196.95.